Sir, allow me to
congratulate you most warmly on your well-deserved
election. I am confident you will build upon the
excellent work done by your predecessor, Mr. Julian
Robert Hunte, and lead us to a very successful outcome
of this session. Special tribute is due to our Secretary-
General, Kofi Annan, for his dedicated leadership.
In Bangladesh, we believe that the United
Nations provides an essential political and diplomatic
framework for the actions of all its Members, including
the most powerful. The use of force without the
authorization of the United Nations Security Council
cannot render the United Nations meaningless. We laud
the United Nations for its strong advocacy against
unilateralism in the interest of a just global order. Our
spontaneous endorsement of this principle is in
conformity with the fundamentals of our foreign
policy.
The United Nations is not only a system for
providing collective security. It is also a
comprehensive international network of systems. It
deals with the work of myriad specialized agencies,
establishing norms, standards, codes and guidelines
and buttressing the rule of law and the rights of
individuals. It embraces the world’s trading, financial
and monetary systems and promotes the cause of
development. In our globalized world, there is no
substitute for the United Nations. It is the only forum
that can deal with the cooperative management of
problems that recognize no frontiers.
The thirtieth anniversary of our admission to the
United Nations this year marks a major milestone in
our partnership with the Organization. It is a sobering
moment as much as it is one for rejoicing; for it is a
record of our progress as a sovereign independent State.
From the very outset, Bangladesh pursued two pre-
eminent objectives, strengthening responsibility at home
and enhancing our contribution abroad. Our relationship
with the United Nations has been mutually rewarding
in promoting peace and advancing development.
Shaheed President Ziaur Rahman laid the
foundations of our national development in the late
1970s. His philosophy embraced reinforcing
democracy with development. Our achievements are
largely due to this pursuit. It reflects our commitment
to human rights, good governance and empowerment
of the poor, especially women. Innovative ideas
flowing from our own intellectual resources were
harnessed, with the cooperation and support of our
development partners and, of course, the United
Nations system. A free press and a vibrant civil society
32

backed our efforts. The outcome was positive: it was to
invoke what the World Bank described as the silent
revolution that is Bangladesh. We are aware that much
more remains to be done.
Natural disasters have often proved to be
impediments to our development. The excessive
flooding this year is a case in point. Two thirds of the
country was under water, and many lives were lost.
Over 2 million people became homeless and our
infrastructure sustained severe damage. Better
preparedness prevented greater losses. The courage and
resilience of the Bangladeshi people in facing the
situation were indeed remarkable. We deeply
appreciate the support and solidarity that we received
from the international community this time.
The peculiarities of our geography render
flooding a seasonal occurrence. It is therefore
imperative that we seek measures that will address this
recurrent problem in a sustained and enduring manner,
through proper management of the water resources in
the region. In the final analysis, long-term
rehabilitation and reconstruction measures also require
international support.
Despite those occasional setbacks, we in
Bangladesh can point to progress in a number of
important social and economic fields. Poverty
reduction has been a central goal. We have reduced
population growth by half, curbed child mortality by a
third, achieved food self-sufficiency for our people,
improved sanitation standards with home-grown
methods, and reduced ozone-depleting substances and
vehicular pollution overall. Education has remained a
major thrust of our Government’s policy. Our school
enrolment rates are among the highest in the
developing world, particularly for girls. Free schooling
for girl children, gender mainstreaming and the
empowerment of women have helped create a vibrant
and progressive society. In addition, ideas like micro-
credit and non-formal education have made famous
beginnings in Bangladesh.
We would be happy to share our experiences with
other comparable societies, and the United Nations can
be an effective conduit for doing so. We encourage the
United Nations in its role as a locator, collator and
transmitter of best practices. That is how the United
Nations can really help developing countries, by
passing the litmus test of relevance, not in drafts and
declarations alone but also in operations and
implementation.
The past decade has witnessed many important
United Nations conferences focused on our critical
aspirations. The leaders of the world agreed on the
Millennium Development Goals. However, the success
of the Goals will largely depend on an enabling
international economic environment, particularly in the
areas of trade, finance, official development assistance
and technology transfer.
Extreme poverty is a gross denial of human
rights. The disturbing experiences of recent years,
including the rise in senseless terrorism, warn us that
failure in development is not an option, that poverty
can breed extremism and that to rid the world of its
tragic consequences effectively its root causes must be
addressed.
In today’s world, trade remains a crucial vanguard
for development. Our active participation in the World
Trade Organization and the United Nations Conference
on Trade and Development conforms to that maxim.
Unhindered market access and special and preferential
treatment for the products of developing countries
should be at the heart of multilateral negotiations.
Managed migration is an important phenomenon.
However, the root causes of cross-border migratory
flows need to be addressed in earnest.
Greater focus must be placed on the full
implementation of the Brussels Programme of Action
for the Least Developed Countries for the Decade
2001-2010. The goals of the Johannesburg Plan of
Implementation and the Monterrey Consensus should
be pursued with determination.
While it is important to set targets, it may be
more important to create the means to achieve them.
For the cause of development to progress, we need an
environment of peace worldwide. Sadly, that is still
lacking in many parts of the world.
We are concerned about the persistent violence in
Iraq. We are encouraged by the return of the United
Nations to the scene. We now expect the United
Nations to play a central role in facilitating the
democratic process and in the reconstruction and
humanitarian work in that country.
In Afghanistan, the holding of a successful election
next month will be critical to the country’s stability.
33

Our people cherish their close bond of friendship
with the people of Iraq and Afghanistan. We pray that
their travails will be over soon.
A core issue in the Middle East remains the
unresolved problem of Palestine. The Palestinians have
suffered far too much for far too long, and the wall
now only exacerbates that suffering. Perhaps there can
be a two-State solution on the basis of the pre-1967
borders, with an independent Palestine that has East
Jerusalem as its capital. Until that is achieved, there
must be respect for international law, and all peoples in
the region must be able to live in peace and security,
free from violence, destruction and acts of terror.
Wherever it has been possible, Bangladesh has
not fought shy of contributing to post-conflict stability.
We have always done so under the aegis of the United
Nations. We are near the top of the list of participating
countries with regard to peacekeeping. Over the past
20 years, we have been involved in 28 United Nations
peacekeeping operations across 4 continents. Currently,
we are participating in 12 of the 16 United Nations
missions. We have done so because we see this as
advancing our role and perception as a constructive and
stabilizing international actor. We do not do it out of
convenience; we do it out of our conviction.
We believe that there is a direct relationship
between disarmament and development. Bangladesh is
party to all major international conventions and treaties
on disarmament. Our geographical location makes
nuclear weapons a direct and legitimate cause for
concern to us in the South Asia region. Bangladesh
therefore supports all measures, partial and otherwise,
towards arms control and conventional and nuclear
disarmament.
Bangladesh has condemned international
terrorism in all its forms and manifestations. We
remain an active coalition partner in the war against
terrorism.
Bangladesh has been playing an active role in
many important committees and commissions of the
United Nations. We believe that the reform of the
General Assembly and the Security Council that is
currently being discussed can truly help re-energize the
system and enable those institutions to reflect the
realities of the contemporary world. Consultations
should be broad-based and should not be guided by the
perceived interests of a few alone. Bangladesh believes
that any increase in the membership of the Council
should be based on certain criteria, including respect
for the principle of equitable geographical distribution
and the aspirant’s contribution to international peace
and security, its proven track-record in democracy, its
compliance with United Nations resolutions, its
avowed commitment to nuclear disarmament, its
profile as a major partner in development and its
contribution as a voice of economically disadvantaged
countries. Bangladesh believes that the ultimate focus
of any reform exercise should be on enhancing the
Council’s credibility and democratic profile through its
working methods and its decision-making processes.
The quest for world order must begin at our own
doorstep. Bangladesh is committed to maintaining the
credibility of the South Asian Association for Regional
Cooperation (SAARC) to provide its socio-economic
mandate and to reduce tension and create a broad-
based climate of confidence-building. Bangladesh will
take over as chairperson of the thirteenth SAARC
summit in January, next year. The occasion will mark
the 20th anniversary of SAARC, and we look forward
to celebrating the occasion with due solemnity as well
as maintaining positive and forward-moving
momentum. Our overarching commitment, of course,
remains poverty alleviation. All in all, we aspire to
expand our collective agenda for peace, progress and
development in South Asia and beyond.
I firmly believe that nations big and small, weak
and powerful, all need the United Nations as much as
the United Nations needs them. It is only by combining
our endeavours and uniting our resolve that we will be
able to achieve our objectives of peace, security and
development.
The power of humanity does not lie in the size of
its armies but rather in the strength of its ideas, not in
its ability to destroy but in its capability to build, not in
its tendencies to despair, but in its propensities for
hope. Our ability to tap this power for our own benefit
will shape our future in these times marked by
difficulties but also possibilities.